IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0382
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KAREEM HENSHAW,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Dustria A. Relph,

Judge.



      A defendant appeals the imposition of judgment and sentence, following

the revocation of his deferred judgment. AFFIRMED.




      Matthew R. O’Hollearn of Brick Gentry, P.C., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                        2


VOGEL, Presiding Judge.

      Kareem Henshaw appeals his sentence following his guilty plea to

possession of a controlled substance with intent to deliver, to wit: cocaine base

“crack,” in violation of Iowa Code section 124.401(1)(b)(3) (2013).      Henshaw

claims the district court abused its discretion by sentencing him to incarceration,

rather than probation.

      I.     Background Facts and Proceedings

      On November 6, 2014, Henshaw pled guilty to possession of a controlled

substance with intent to deliver. Henshaw was granted a deferred judgment and

four years of probation. On June 17, 2015, Henshaw’s probation officer filed a

report that stated Henshaw had violated his probation by testing positive for

marijuana, missing appointments, and failing to make required payments related

to his conviction. The report requested Henshaw’s probation be revoked. After a

contested hearing, the court left the deferred judgment in place, continued

Henshaw’s probation, and ordered Henshaw to attend in-patient substance

abuse and mental-health treatment through the Veterans Administration.

      On November 24, 2015, Henshaw’s probation officer filed another report

requesting Henshaw’s probation be revoked following Henshaw’s arrest for

possession of marijuana with intent to deliver.       Henshaw stipulated to the

violation. At the hearing, the State presented evidence police were alerted to a

suspicious package by a postal inspector, a dog sniff had indicated that the

package contained narcotics, and after a search warrant was obtained, the

package was opened and discovered to contain a pound of marijuana. The

package was then delivered to the address listed, and law enforcement observed
                                        3


Henshaw accept the package.        The court found that Henshaw violated his

probation; the State argued his deferred judgment and probation should be

revoked, while Henshaw argued he should be given another chance at treatment.

The court revoked Henshaw’s deferred judgment and probation and sentenced

him to prison. Henshaw appeals.

      II.    Standard of Review

      A sentence that falls within statutory limits is reviewed for abuse of

discretion on appeal. State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015). “An

abuse of discretion is found only when the sentencing court exercises its

discretion on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. Privitt, 571 N.W.2d 484, 486 (Iowa 1997).

      III.   Imposition of Judgment and Sentence

      Henshaw claims the district court abused its discretion by sentencing him

to incarceration, following the revocation of his deferred judgment. Specifically,

Henshaw claims the district court failed to properly consider his status as a

veteran. The State disagrees.

      In applying its discretion when determining sentence, the court should

consider several factors, “including the nature of the offense, the attending

circumstances, defendant’s age, character and propensities and chances of his

reform.” State v. Hildebrand, 280 N.W.2d 393, 396 (Iowa 1979). Ultimately, the

court should order a sentence that “will provide maximum opportunity for the

rehabilitation of the defendant, and for the protection of the community from

further offenses by the defendant and others.” Iowa Code § 901.5
                                           4


       Here, we discern no abuse of discretion. In pronouncing its sentence, the

district court stated:

               In considering what is the appropriate disposition in this
       case, I have considered the nature and circumstances of the
       violation that is before me today, including the statement to the
       officer, which I find credible. I have no reason to doubt that, other
       than what you are telling me. But his statement that you intended
       to become a big drug dealer—and then your own statement that
       you intended to—that you used your military skills to commit
       ongoing crimes.
               I’ve also considered the protection of the public from any
       further offenses, if I were to continue your probation. Even though
       you don’t have an extensive criminal history, you do have an
       established criminal history and an established pattern of offenses
       now. You do have a propensity, it appears, to commit criminal acts.
               I have taken your statement into consideration and the
       statutory sentencing requirements, your mental health history, your
       family circumstances, your living circumstances. You don’t have a
       stable home at this point. That is unfortunate. I am sympathetic to
       that.
               I’ve considered your need and potential for rehabilitation,
       which, obviously, your need is quite extensive, and there are a
       variety of places where you can get that rehabilitation. I have also
       considered your employment circumstances or lack thereof.
               Therefore, I find it appropriate to and it is ordered, adjudged
       and decreed that your probation is revoked, and you are adjudged
       to be guilty of possession of a controlled substance with the intent
       to deliver cocaine-based crack, which is Count I in this case.

The district court demonstrated its familiarity with the record and used that

familiarity in considering the appropriate factors and imposing its sentence. 1

Accordingly, we find there was no abuse of discretion.




1
 The district court specifically noted Henshaw’s military service and the impact that had
on its decision.
                                       5


      IV.   Conclusion

      Because we find the district court did not abuse its discretion in imposing

judgment and sentence after revoking Henshaw’s deferred judgment, we affirm

Henshaw’s sentence.

      AFFIRMED.